The only point embraced in the above rule for the decision of the Court, is this : Whether the plaintiff had made out a sufficient title to carry his case to the Jury upon the introduction of the titles above referred to ; or, in other words, whether it was necessary for him to adduce any other evidence as to the identity of the lessor of the plaintiff than a title in his name. This question was settled by the opinion of Judge Spencee, in the case of Jackson vs. Goes, 13th Johns. Repts. 523, where the Judge uses this language : “ In this action, (to wit: an action of ejectment,) whenever the plaintiff introduces a deed conveying the premises to a person of the name of his lessor, it is prima facie evidence that the lessor is the real grantee, the burden of disproving this and repelling the presumption is thrown on the defendant, and he may prove that the deed was granted to a *141different person of the same name.” This authority is directly in point and I think conclusive upon the question.
It is therefore ordered, that said rule be discharged, and that-the verdict and judgment in said case stand affirmed.
WILLIAM EZZARD, j. s. c. c. c.